DETAILED ACTION

Preliminary Amendment
Acknowledgment is made to the preliminary amendment filed on 12/20/2020.
Priority
Acknowledgment is made of applicant’s clam for domestic benefit under 35 U.S.C. 119 (e) and claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application EP 18179454.6. Accordingly, the earliest effective filing date was recognized as 06/25/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: LIGHTING SYSTEM FOR PROJECTING TRANSVERSE LIGHT PATCHES.
do not need to be linear – or – need not 
On line 17 of Page 21 in the Specification, “7a-7c” should be changed to – 7a-7b [[7c]] – in order to better reconcile the Specification with the Drawings, specifically including Fig 1B and line 17 of Page 21.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Appropriate correction is required.

Claim Objections
Claim 1 and 5 objected to because of the following informalities:  
One line 1 of Claim 1, “at least a first” should be changed to – at least [[a]] one first – in order to put the claim in proper form; 
On lines 8 of Claim 1, “at least second lighting device” should be changed to – at least one second lighting device – in order to put the claim in proper form;
On line 10 of Claim 1, “the first lighting device” should be changed to – the at least one first lighting device – in order to put the claim in proper form; 
On lines 11-12 of Claim 1, “the second lighting device” should be changed to – the at least one second lighting device – in order to put the claim in proper form; and
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	

Claim 8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term "preferably" on line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution the examiner has interpreted “higher than the first intensity of the first light, preferably higher than the combined intensity of first and second light” as – higher than the first intensity of the first light

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US 20140168963 A1; “Stone”) in view of Guerrieri (US 20120287620 A1) and Vornsand et al (US 20060049782 A1; “Vornsand”).
Re Claim 1:
Stone discloses a lighting system (shown in at least Fig 4 and described below) comprising 
a lighting device (described by the following) comprising a first plurality of lighting units (assemblies 210 and 220) mounted only in a first direction (direction shown in Fig 4) along a length of an elongated carrier (back of fixture housing 250/260 shown in Fig 4 of Stone with the examiner’s annotations, below), 
each lighting unit being mounted with a respective, fixed, pre-determined orientation, said first plurality of lighting units (210 and 220) being configured to directly project a first plurality of light patches (output patterns 215 and 225), 
wherein said first plurality of light patches (215 and 225) extends only in a second direction transverse to the first direction (direction from 215 to 225 (or 225 to 215) shown in Fig 4).
Figure 4 of Stone with the examiner's annotations

    PNG
    media_image1.png
    741
    603
    media_image1.png
    Greyscale

With further regard to the first plurality of lighting units (210 and 220), Stone at least suggests wherein the first plurality of lighting units (210 and 225) configured to issue first light of a first color, color temperature or CCT and a second light of a second, color, color temperature or CCT different from the first light (described in at least ¶ 0028 as different CCT characteristics can come from module 210 and 220 for different desired lighting effects. For example, beam 225 might be a different CCT because it is primarily illuminating a part of the target area where it is desirable to have a different color temperature than beam 215. This would allow the designer in a single fixture to issue different color temperature beams). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Stone as at least suggesting wherein the first plurality of lighting units (210 and 225) configured to issue first light of a first color, color temperature or CCT and a second light of a second, color, color temperature or CCT different from the first light.
With further to lighting system, Stone at least suggests at least a first and at a least one second lighting device by the description of plural fixture housings 260 each with one or more combinations 210 or 220 could be supported on one or more elevating structures relative to a target area. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Stone as at least suggesting at least a first and at least one second lighting device.
With further regard to said at least first and at least second lighting device, Stone at least suggest evidence of a result effective solution and capability to arrive at the limitation of wherein said at least first and at least one second lighting device substantially lie in line in the length direction by the description in Para 0029 of more than two assemblies 220 could be placed in a single fixture housing 260 on an elevating structure. They could be placed in any orientation (e.g., linearly, basset, triangular, quadrant patterns, etc. depending on the number). Still further, plural fixture housings 260 each with one or more combinations 210 or 220 could be supported on one or more elevating structures relative to a target area. The target area could be vertical, oblique, horizontal, or non-planar. As indicated in FIG. 4, it could be an architectural detail such as a residential door with stained glass in beam 225 but other parts in beam 215. The system could be scaled up or down. It could be used to (illuminate) a large building, billboard, wall, or structure. Alternatively, it could be used to down light to a sports field, a lawn, a parking lot, a roadway, a statue or other garden, etc. It can be applied out of one or more fixtures to both more vertical and horizontal target areas. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Stone as capable to arrive at the results effective solution of wherein said at least first and at least one second lighting device substantially lie in line in the length direction. Further, since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure said at least first and at least second device of Stone in a linear configuration for the benefit of illuminating vertical target areas.
Due to the discussion regarding said first and at least one second lighting device above, Stone at least suggests each lighting device comprising a first plurality of lighting units mounted only in a first direction along a length of an elongated carrier. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Stone as at least suggesting each lighting device comprising a first plurality of lighting units mounted only in a first direction along a length of an elongated carrier.
Stone at least suggests the first lighting device (discussed above) has first lighting units comprising first light sources (LEDs 5 and 6, Figs 1A and 1B, transposed with Fig 4) configured to issue first light of a first color, color temperature or CCT (discussed above) and the second lighting device (discussed above) has second lighting units (discussed above) comprising second light sources (LEDs 5 and 6, Figs 1A and 1B, transposed with Fig 4) configured to issue second light of a second, color, color temperature or CCT different from the first light (discussed above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Stone as at least suggesting  wherein the first lighting device has first lighting units comprising first light sources configured to issue first light of a first color, color temperature or CCT and the second lighting device has second lighting units comprising second light sources configured to issue second light of a second, color, color temperature or CCT different from the first light
Stone does not explicitly disclose the first and second lighting units are tunable.
Guerrieri teaches multiple light units (LEDs, which necessarily includes a first and second lighting unit) are tunable in at least ¶ 0039.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second lighting units of Stone to be tunable as taught by Guerrieri for the benefit of a complimentary color temperature as a use sees fit (Guerrieri: ¶0039).
does not explicitly disclose the first light sources are configured to provide first light at a first intensity and the second light sources are configured to provide light at a second intensity lower than the first intensity. 
Vornsand at least suggests (in Fig 2 and ¶ 0035) first light sources (LEDs 13 in light source 17) are configured to provide first light (red light) at a first intensity (light necessarily has an intensity, specifically including a first intensity) and second light sources (LEDs 14 of light source 18 and LEDs 15 and 16 of light source 19) are configured to provide light at a second intensity (light necessarily has an intensity, specifically including a first intensity) lower than the first intensity (specifically suggested by the description increasing the PWM duty cycle of the monochromatic light source 17 in the exemplary system, increases the intensity of the red light without affecting the intensity of light from the other two sources 18 and 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Vornsand as at least suggesting first light sources are configured to provide first light at a first intensity and second light sources are configured to provide light at a second intensity lower than the first intensity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second light source of Stone (as configured in view of Guerrieri) with the capability to provide intensity as at least suggested by Vornsand for the benefit of warmer combined light (Vornsand: ¶ 0035).
Re Claim 3:
With further regard to the first and second light sources, Stone at least suggests the number of first light sources (LEDs 5 and 6 of 210) is two to twenty times the number of second plural fixture housings 260 each with one or more combinations 210 or 220 could be supported on one or more elevating structures relative to a target area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Stone as at least suggesting the number of first light sources is two to twenty times the number of second light sources.
Re Claim 4:
Stone further discloses wherein first lighting units with their the first light sources (5 and 6 of 210) are configured to project first light (215) in a first direction (direction shown in Fig 4) and the second lighting units with their second light sources (5 and 6 of 220) are configured to project second light (225) in a second direction (direction shown in Fig direction shown in Fig 4), said second direction being at an angle γ with the first direction (angle shown with Fig 4; the examiner notes that any angle reference character may be assigned, specifically including γ).
With regard to numerical value of γ, Stone at least suggest evidence of capability to modify and arrive at γ in the range of 10° to 160° by the description of appropriate aiming in ¶ 0028. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Stone as at least suggesting the capability to modify and arrive at γ in the range of 10° to 160°. Further, since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle γ of Stone (as configured in view of Guerrieri and Vornsand) as at least suggested by Stone for the benefit of obtaining a desired light patch configuration.
Re Claim 5:
With regard to light patches, Stone at least suggests a single patch of a row of light patches comprises both first light and second light due to the overlap of 215 and 225 shown in Fig 4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Stone as at least suggesting a single patch of a row of light patches comprises both first light and second light.
Re Claim 7:
With further regard to the lighting system, Stone at least suggest the evidence of capability to modify and arrive at third light sources in line with the first and further carriers by the description in ¶ 0029 of more than two assemblies 220 could be placed in a single fixture housing 260 on an elevating structure. They could be placed in any orientation (e.g., linearly, basset, triangular, quadrant patterns, etc. depending on the number). Still further, plural fixture housings 260 each with one or more combinations 210 or 220 could be supported on one or more elevating structures relative to a target area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Stone as at least suggesting the capability to modify and arrive at third light sources in line with the first and further carriers. Further, since it is a settled principle of law that a mere carrying forward of an original patented conception involving only In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light system of Stone (as configured in view of Guerrieri and Vornsand) by including third light source as at least suggested by Stone for the benefit of obtaining a desired light patch configuration.
Re Claim 8 (as interpreted under 35 USC 112 (b) above):
Stone does not explicitly disclose wherein the third light sources are configured to provide third light with a third intensity higher than the first intensity of the first light, preferably higher than the combined intensity of first and second light.
Vornsand at least suggests the third light sources (LEDs 13 in light source 17) are configured to provide third light (red light) with a third intensity (light necessarily has an intensity, specifically including a third intensity) higher than the first intensity of the first light by the description in ¶ 0035 of increasing the PWM duty cycle of the monochromatic light source 17 in the exemplary system, increases the intensity of the red light without affecting the intensity of light from the other two sources 18 and 19. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Vornsand as at least suggesting third light sources are configured to provide third light with a third intensity higher than the first intensity of the first light.

Re Claim 9:
With further regard to the lighting system, Stone at least suggest the evidence of capability to modify and arrive at third light sources out of line with the first and further carriers by the description in ¶ 0029 of more than two assemblies 220 could be placed in a single fixture housing 260 on an elevating structure. They could be placed in any orientation (e.g., linearly, basset, triangular, quadrant patterns, etc. depending on the number). Still further, plural fixture housings 260 each with one or more combinations 210 or 220 could be supported on one or more elevating structures relative to a target area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Stone as at least suggesting the capability to modify and arrive at third light sources out of line with the first and further carriers. Further, since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light system of Stone (as configured in view of Guerrieri .

Allowable Subject Matter
Claims 2, 6, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 2:
The closest prior art of record, Stone, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the first lighting units with their first light sources are configured to increase the intensity of first light with increasing intensity of ambient light and to decrease the intensity of the first light with decreasing intensity of the ambient light as set forth in the claim.
Re Claim 6:
The closest prior art of record, Stone, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of second light sources are configured to provide beams of a second width wider than the first width as set forth in the claim.
Re Claim 10:
The closest prior art of record, Stone, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the third light sources as set forth in the claim.


Re Claim 11:
The claim contains allowable subject matter due to its dependence on intervening claim 10.

Conclusion
The prior art made of record, below, but not relied upon, above, is considered pertinent to applicant's disclosure.
Gordin et al (US 20130077304 A1) disclose a lighting unit comprising light sources.
Rodriguez (US 11083061 B1) discloses controllable rows of light sources having different CCT values.
Hand et al (US 20190309939 A1) discloses remote controlled light sources
Auyeung (US 20140029253 A1) discloses multiple rows of light source units on a single elongated carrier.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875




/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875